Citation Nr: 0105661	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes, including 
entitlement to an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating action of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
suffers from PTSD.

2.  There is no competent evidence that the veteran suffers 
from any disability which precludes him from engaging in 
substantially gainful employment, consistent with his age, 
education and occupational history.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

2.  The requirements for a permanent and total rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's Application For Compensation or Pension was 
received in April 1999.  On the portions of the application 
referable to information regarding treatment for the claimed 
conditions (both in-service and post-service, military and 
civilian), the veteran indicated "N/A."  He offered the 
same answer in the portion of the application form pertaining 
to persons, other than physicians, who know facts about the 
claimed conditions.  

The veteran reported that he was born in March 1949 and had 
completed four years of high school.  He did not provide any 
information regarding his employment history.  

The veteran claims entitlement to service connection for PTSD 
based on his in-service experiences.  In this regard the 
record shows that the veteran served as a light weapons 
infantryman in Vietnam and was awarded the Combat Infantryman 
Badge.  

A careful review of the service medical records reveals no 
findings or complaints pertaining to an acquired psychiatric 
disorder.  The reports of enlistment and separation 
examinations are silent for any defects, diagnoses or 
significant history.  

The RO contacted the veteran in April 1999 and notified him 
of the need to send in certain information to support his 
claims of service connection for PTSD and entitlement to 
nonservice-connected pension.  The veteran was also notified 
of the need to submit information regarding any medical 
treatment sought for the claimed conditions.  There was no 
response from the veteran. 

The RO contacted the VA Medical Centers in Houston and San 
Antonio and requested copies of any treatment records 
referable to the veteran.  No records were received from 
either facility.  

In July 1999, the RO contacted the veteran and informed him 
that initial efforts to obtain his service medical records 
had been unsuccessful.  The RO requested that veteran submit 
any records he may have in his possession.  In a July 1999 
statement, the veteran referred to the RO's recent 
correspondence and reported that he did not have any medical 
records in his possession.  He did not offer any information 
regarding current treatment.  

The veteran's service medical records were subsequently 
associated with the claims folder and reviewed by the RO. 

In a January 2000 statement, the veteran's representative 
noted that the veteran lives in an area where employment 
opportunities are limited and it was argued that the veteran 
would be hampered in finding employment.  

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).

The adjudication of a claim for service connection for post-
traumatic stress disorder requires an evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the appellant served, 
the veteran's military records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a) (West 1991).

Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2000).

In the present case, the Board must conclude that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  Although the record includes 
evidence that the veteran was in combat, the record does not 
include a diagnosis of PTSD.  As noted, a grant of service 
connection for PTSD requires all of the following: medical 
evidence of a current diagnosis, a medical link between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

Despite a request from the RO to do so, the veteran has not 
submitted any evidence regarding allegedly stressful events 
in service.  In addition, there is no competent evidence that 
the veteran currently suffers from PTSD.  The veteran himself 
noted in his initial claim that he had not sought treatment 
for PTSD.  

The fact that the veteran engaged in combat does not relieve 
him of the burden to submit information regarding in-service 
stressors, rather his combat experience is taken into 
consideration when assessing the credibility of those 
stressors.  The veteran has not submitted any information 
with regard to stressors, and efforts to assist him in this 
regard have been fruitless.  More fundamentally, however, 
there is no competent evidence that the veteran suffers from 
PTSD.

Therefore, in the absence of a diagnosis of PTSD there can be 
no medical evidence linking the claimed symptomatology to 
alleged stressors.  The claim of service connection for PTSD 
must be denied.  

II.  Pension

Nonservice-connected disability pension benefits are 
available to a veteran who served for 90 days or more during 
a period of war and who is permanently and totally disabled 
due to non-service connected disabilities which are not the 
result of his own willful misconduct.  38 U.S.C.A. § 1521(a); 
38 C.F.R. § 3.342(a).  There is total disability when there 
is present any impairment of the mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  A disability is permanent if the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).  See 38 U.S.C.A. § 
1502(a) (defining permanent and total disability); Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992).  

Permanent and total disability for pension purposes is deemed 
to be present if a veteran's disabilities are productive of a 
total schedular rating under the "average person" standard 
of pension eligibility, or the disability ratings meet the 
schedular requirements for the assignment of a total 
disability rating under the "unemployability" standard of 
pension eligibility.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 
4.15, 4.16, 4.17.  A permanent and total disability rating 
for pension purposes may also be granted on an extraschedular 
basis if the disability requirements based on the percentage 
standards of the rating schedule are not met, but the veteran 
is found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. § 3.321(b)(2). 

Furthermore, it is necessary that the evidence demonstrate 
permanent disability of sufficient severity as to render the 
veteran unable to secure and maintain substantially gainful 
employment consistent with his age, education, and work 
experience.  Unemployment does not, in and by itself, 
constitute eligibility for pension purposes. 

The evidence of record shows that the veteran was born in 
March 1949.  He is, therefore, 51 years old.  He completed 
high school.  The veteran did not provide any information 
regarding his occupational experience on his initial 
application and did not respond to a subsequent RO request 
for that information.  He has no service-connected 
disabilities and, again despite requests from the RO for such 
information, there is no medical evidence that he is 
suffering from any nonservice-connected disabilities.  
Without any ratable disabilities, the veteran does not 
satisfy the criteria provided in 38 C.F.R. §§ 4.15, 4.16 or 
4.17 for a permanent and total disability rating for pension 
purposes  

As for whether the veteran would be eligible for pension 
benefits on the basis of subjective criteria, the Board again 
notes that the veteran has provided no information regarding 
his employment history.  In addition to the absence of any 
medical evidence of disability, there is no medical evidence 
which shows that the veteran is totally disabled or unable to 
work.  Accordingly, entitlement to a permanent and total 
rating for pension purposes is denied.  38 C.F.R. § 3.321.

In denying the claims on appeal, the Board notes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law amends the statutory law concerning VA's duties when 
processing claims for VA benefits. 

In the present case, the veteran has been informed of the 
evidence necessary to substantiate his claims and provided an 
opportunity to submit such evidence.  The RO contacted the 
veteran and notified him that specific information was 
required to adjudicate his claims.  The veteran was also 
notified that VA would attempt to obtain some of the 
necessary information.  The veteran did not submit sufficient 
information to aid in development of his claims.  Service 
medical records were obtained and the RO requested post-
service treatment records; however, there is no evidence of a 
diagnosis of PTSD.  As such, the Board finds that there is no 
reasonable possibility that any further assistance from VA 
would aid in substantiating the claims.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475 § 3 
(to be codified at 38 U.S.C. § 5103A). 

Finally, the Board considered the "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, including entitlement 
to an extra-schedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(2) is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

